Citation Nr: 0320449	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  92-22 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
January 1950, and from April 1951 to March 1953.  The 
appellant is the veteran's widow.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In March 1993 the appellant 
testified before a Hearing Officer at the VARO in Boston.  

In a February 1999 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
December 1999 order vacated the Board's February 1999 
decision and remanded the case to the Board for further 
development pursuant to a November 1999 Joint Motion for 
Remand and To Stay Further Proceedings.  In a July 2000 
decision, the Board remanded the appellant's claim to the RO 
for further development.  That development has been completed 
and the case is again in appellate status.  


REMAND

In the Board's July 2000 decision, it was noted that the 
Court had emphasized that neither the RO nor the Board had 
obtained the terminal medical records from the veteran's 
final hospitalization at the VA Medical Center (VAMC) in 
Boston.  In its remand order, the Board instructed the RO to 
request VA outpatient clinic (VAOPC) and VAMC records, both 
inpatient and outpatient, compiled in conjunction with the 
stay of the veteran at these facilities prior to, and at the 
time of, his death.  

In October 2000 the RO requested VAMC Boston treatment 
records dated from May 21, 1986, to July 10, 1991.  In 
December 2000, the RO received VA medical records, the most 
recent of which was dated in 1987.  The cover letter 
associated with these records was noted to be from the West 
Roxbury VAMC.  Also included were records apparently 
associated with the VA records from Dana Farber Hospital, 
Cardinal Cushing Hospital, Massachusetts General Hospital, 
and New England Baptist Hospital.  

In January 2002, the appellant's representative submitted 
evidence and argument to the Board.  In a statement, the 
representative noted, "[The appellant] has, through her own 
efforts, obtained the records of her late husband's final 
stay at the Boston VA Medical Center.  A portion of those 
records are submitted along with these arguments."  The 
noted portion of the VA records was a copy of a VAMC Boston 
hospital summary, dated from May 16, 1991, to July 10, 1991, 
which documented the veteran's final period of 
hospitalization preceding his death.  The representative 
included a letter from the VA, dated in July 1999 and 
presumably from the VAMC Boston, which noted that the 
appellant was receiving a copy of the complete medical 
records dated from 1991.  

The claims file currently contains only a summary of the 
veteran's final VAMC Boston hospitalization.  The Court 
remand would seem to require that the Board obtain all 
records created during the final hospitalization.  The VAMC 
Boston records are still in construction possession of VA and 
need to be obtained per Court order and Board decision.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

While the Board regrets the delay, under the circumstances 
described above, this case is remanded to the RO for the 
following action:

1.  The RO should obtain the veteran's 
complete medical records associated with 
his final hospitalization at the VAMC 
Boston for the period May 16, 1991, to 
July 10, 1991, including progress notes, 
laboratory records, nursing notes, and 
any reports of specialized examination or 
studies.  If, after making reasonable 
efforts to obtain any records the RO is 
unable to secure same, the RO should 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.  

2.  If additional records are received, 
the RO should refer the veteran's claims 
file to the VA physician from the Boston 
VA Healthcare System who provided the 
April 2003 medical opinion.  The 
physician should again be requested to 
offer medical opinions regarding the 
following questions:

(a) Whether it is as least as likely as 
not that metastatic renal cell carcinoma, 
which caused or contributed to the 
veteran's death, was related to his 
periods of service or manifested within 
one year following his separation from 
active service?

(b) If not, whether it is as least as 
likely as not that the veteran's service-
connected post-traumatic stress disorder 
(PTSD) and/or urticaria contributed 
substantially or materially to the cause 
of his death or had a material influence 
in accelerating death?

(c) Were there resulting debilitating 
effects and general impairment of health 
associated with the service- connected 
PTSD and/or urticaria that rendered the 
veteran materially less capable of 
resisting the effects of the metastatic 
renal cell carcinoma or cardiovascular 
disease?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the decision remains adverse 
to the appellant in any way, she and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order, 
following appropriate appellate 
procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


